Title: To Alexander Hamilton from James McHenry, 27 February 1800
From: McHenry, James
To: Hamilton, Alexander

War DepartmentFeby. 27. 1800.
Sir,
I received your letter dated the 21st: instant on the 25th.
I have examined your new list and arrangement of the Officers of the four old Regiments of Infantry, with the original arrangement as it stands on Record and find that it differs therefrom in a few transpositions only, viz: in removing Capt. Tinsley from the first to the fourth and Capt. Bird from the fourth to the first, Surgeon Carmichael from the fourth to the third and Surgeon Philips from the third to the fourth. As these changes may be made without any injury to the parties or the Officers of equal or inferior grade in their respective regiments you will be pleased to direct them to be carried into effect.
I concur, if I have not already done it, in the Officers named as the Staff for the aforesaid Regiments.
With respect to the vacancies occasioned by the Staff appointments and other causes it is most likely it will be thought expedient to suspend filling them for the present. Should the new Regiments be disbanded, will it not be proper to provide for some of their most deserving Officers by giving to them the vacant under Grades?
Captain B. Shaumberg is no doubt a good Officer and may be very well qualified for a Brigade Quarter Master. It is proper to observe that should he be appointed to that Office, and remain at Fort Stoddert on the Tombigbee, his utility as Brigade Quarter Master cannot reach beyond that post. If however it is intended to place him where he can be most extensively useful to the Brigade, I have no objection to his being provisionally appointed, and that he should perform the duties of his Office till such time as he can be confirmed in it by the Quarter Master General and receive instructions from him.
I perceive by your appointment of Inspectors to the four old Regiments that you consider them as composing two Brigades, conformably to the Eighth Section of the “Act for the better organizing of the troops of the United States and for other purposes” passed the 3rd of March 1799. Altho I concur with you in thinking these appointments necessary, and if possible more so for the troops on the Northern, Western and Southern Frontier than the troops of the Twelve new Regiments which are condensed and contiguous to each other, yet I do not believe it probable the president will under present circumstances and in pursuance of the power given to him by the said Eighth Section, judge it expedient to appoint a Brigadier General to the Second Brigade and a Major General to the Division.
Inclosed is the list and arrangement of the four Regiments as it will appear in the Books of the Office.
   
   The list will be transmitted tomorrow not being quite ready to go by this mail.


There is also enclosed an Extract of a letter to Major General Pinckney written to him in consequence of yours to me of the 13th: October ultimo. The leaving Tinsley with the fourth Regiment may render a communication from you to General Pinckney necessary.
I have the honor to be, with great respect, Your obedt. servant,

James McHenry
Major General
Alexander Hamilton.

 